DETAILED ACTION
Claims 1-11 are pending. Claims 1, 7, and 10 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on June 6, 2022.  As directed by the amendment: claims 1, 7, and 10 have been amended.  Thus, claims 1-11 are presently pending in this application.
Applicant’s amendment to the specification and drawings has overcome the drawing objection.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bungter recognizes that thread processing and monitoring devices are necessary (para. 0048) but does not state that the limit values are inputted.  Arb describes that a way to provide quality yarns is to provide threshold values to determine if a thread meets the quality requirements.  Therefore, the combination of Bungter and Arb would permit the yarn to have a threshold value rather than an amorphous “monitoring” device.  That is, by providing a threshold value to the processing and monitoring devices of Bungter, the devices would be better able to determine defects and provide a better quality yarn as taught in Arb.
Furthermore, Applicant alleges that the teaching suggestion or motivation for combining Felix relies on the Applicant’s specification.  Applicant’s specification, however, provides a different rationale than as supplied with the rejection below and therefore the Examiner is not utilizing the reasoning from Applicant’s specification, but from Felix as described in the rejection below.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, Applicant argues that there is no visualization by light signals in Arb, however, Arb is not utilized for this purpose.  Rather, as pointed out in the rejection, the Examiner has stated that while Bungter recognizes that thread processing and monitoring is utilized, Bungter is silent as to inputting limit values to account for what is acceptable and not acceptable for yarn quality.  Arb is utilized in that there are limits that are inputted (that is, programmed into the program of Arb) that are then utilized for determining the quality of yarn.  Applicant has not claimed that the operator is able to select particular production figures from a display and thus that the information is utilized in a program is considered to be “input” inasmuch as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bungter (US 20160168764) in view of Arb et al. (US 6244030).
Regarding claim 1, Bungter describes a textile machine (see Fig. 4) having a plurality of workstations (workstation 53a, 53b), the textile machine comprising: a textile machine control unit (control device 67), which is designed to capture different production figures of the individual workstations and to check whether a production figure exceeds a specified limit value (affects display of LED light bar 69 and therefore would require information that pertains to the light bar); a device for inputting values, located on the textile machine control unit, (workstation control devices are set up for the entry of the control data, para. 0037, therefore the control devices have some structure to permit inputting information); and an indicator (LED light bar 69) which is connected to the textile machine control unit (67) for an optical output of a result of the check of the at least one selected production figure to be checked for exceeding the specified limit value (controls 69 which displays faults, para. 0071), characterised in that the indicator (69) has a plurality of lighting strips (the lights of the LED bar), which are arranged on the textile machine control unit and/or the respective workstations (on the workstations), are associated with the individual workstations (53a, 53b) and are designed in such a way that the result of the check of the at least one selected production figure to be checked for exceeding the specified limit value is indicated by different light signals (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).  
Although Bungter describes that the machine includes thread processing and monitoring devices (para. 0048) Bungter does not explicitly describe inputting limit values and selecting at least one production figure to be checked from a set of the production figures to be checked.
In related art, Arb describes a similar device for evaluating quality of a thread that includes comparing the signal to a threshold value (col. 3, ll. 18-37) and then a signal is produced as a result of these values (col. 4, ll. 1-5), and if the thresholds are exceeded that it is recorded as a defect (col. 4, ll. 18-25).  The values are inputted in that they exist in the program and need to be inputted by someone at some point.  The set selected from can be any production figures, but the one associated with defects is selected.  The claim only requires the control unit “designed to capture” different production figures, which the device of Bungter is designed to do. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Bungter to include the sensor system of Arb in order to provide quality yarn that is free from defects (see Abstract, Arb).  
Regarding claim 2, the device of Bungter as modified includes that the textile machine has a plurality of spinning positions (there are two ring spinners).  
Regarding claim 3, the device of Bungter as modified includes that the lighting strips are designed to indicate the result of the check by light signals of different brightness and/or colour (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).  
Regarding claim 4, the device of Bungter as modified includes that the lighting strips are designed to indicate the result of the check by continuous light and flashing light (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).  
Regarding claim 5, the device of Bungter as modified includes that the lighting strips are arranged on the workstations in such a way and the light signals are produced at the lighting strips (lights of 69) in such a way that the lighting strips are used for (what follows is an intended use recitation) automatic identification (automatically identified by workers due to the arrangement of the lights, para. 0028) and/or (what follows is optional) alignment of a service unit relative to the workstations, the service unit comprising an optical sensing device.  
Regarding claim 6, the device of Bungter as modified includes that the lighting strips have an LED indicator (are recited as LEDs, para. 0016).  
Regarding claim 7, Bungter describes a method for monitoring a textile machine having one workstation or a plurality of workstations in which method different production figures (different in that they change during the course of usage) of the individual workstations are captured, at least one selectable production figure is checked and subsequently a result of the check is optically indicated (LED light bar 69, thread break flashing red, para. 0018), characterised in that a plurality of lighting strips (lights of the LED bar) are associated with the individual workstations and are arranged on a textile machine control unit and/or the one workstation or the plurality of workstations (on the workstations 53a, 53b and are associated with them) and at which the result of the check of the at least one selected production figure to be checked for is indicated by different light signals (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).
Although Bungter describes that the machine includes thread processing and monitoring devices (para. 0048) the method of Bungter does not explicitly describe that the check and display is for exceeding a specified limit value.
In related art, Arb describes a similar device for evaluating quality of a thread that includes comparing the signal to a threshold value (col. 3, ll. 18-37) and then a signal is produced as a result of these values (col. 4, ll. 1-5), and if the thresholds are exceeded that it is recorded as a defect (col. 4, ll. 18-25).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Bungter to include a thread defect monitor such as from Arb tied to one of the multiple LED lights in order to provide quality yarn that is free from defects.  
Regarding claim 8, the method of Bungter as modified includes that the result of the check is indicated by light signals of different brightness and/or colour (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018). 
Regarding claim 9, the method of Bungter as modified includes that workstations having identical product groups are indicated by the light signals (first two LEDs are for batch allocation, para. 0018).  
Regarding claim 11, the method of Bungter as modified includes that the textile machine has a plurality of spinning positions (there are two ring spinners).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bungter (US 20160168764) in view of Arb et al. (US 6244030) and Felix (US 6062074).
Regarding claim 10, the method of Bungter as modified includes the limitations of claim 10 but does not explicitly describe that the production figures to be checked are determined from a mean value of a plurality of production figures determined at selectable intervals over a selectable time period, the mean value being an arithmetic, geometric or harmonic mean value or a mean value combined from at least two of the arithmetic, geometric or harmonic mean values.
In related art, Felix describes a similar device in which defects are determined over various time intervals in order to determine the quality of the yarn.  In this manner if a single deviation occurs the spinning machine is not considered to have an issue, but if great numbers occur the user can be confident which of the spinning machines has an issue that needs to be rectified (col. 4, ll. 7-17, and col. 4, ll. 47-52).  It is selectable because they are undertaken at various intervals T1, T2, T3, which were selected at some point (col. 3, 35-40).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Bungter to include this averaging step so that an error signal would only be sent out for appropriate defects.  That is, by utilizing an average random fluctuations would not set off a signal (see Felix describing that defect-free yarn can have random fluctuations, in contrast to defective yarn, col. 4, ll. 7-18).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosel (US 20020103565) is cited for describing the inputting of quality limit values (para. 0026) as well as for including signaling lamps of acoustic devices to alert a user of a malfunction (para. 0043). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732